1 Reported in 232 N.W. 788.
The representative of the estate of Mary J. Carson, deceased, filed his final account in probate court. It included an item of $3,132.80 as attorney's fees. Upon the day for hearing on said account an objection was made to this item, and a trial thereon was had. From an order directing the representative to pay the item the objecting *Page 433 
heir appealed to the district court, which granted a motion to dismiss the appeal on the ground that the order was not appealable. The appeal to this court followed.
The order did not allow a claim against the estate. Nor did it allow or disallow the final account. The order related only to the one item in the account and directed its payment. It was not appealable. G. S. 1923 (2 Mason, 1927) § 8983; State ex rel. Krey v. Probate Court, 51 Minn. 241, 53 N.W. 463; Smith v. Pence, 62 Minn. 321, 64 N.W. 822; State ex rel. Neuman v. Probate Court, 76 Minn. 132, 78 N.W. 1039. Such an order is reviewable by certiorari. 1 Dunnell, Minn. Dig. (2 ed.) § 1394.
Affirmed.